NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/26/2021 has been entered. Claims 1-5, 12-14, 16-18, 20-22, 24, 26-27  remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 02/25/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Michael Gagliano on 05/13/2021.
The application has been amended as follows: 
Claims 1 & 12 are amended to:

1. (Currently Amended) A heat exchanger system comprising: 
a first heat exchanger assembly comprising a first inlet and a plurality of airfoil members circumferentially spaced in a flow stream of an annular [[duct]] bypass airflow passageway of a gas turbine engine, each airfoil member comprising an inner end and an outer end along a radial 
a second heat exchanger assembly extending proximate said flow stream, said second heat exchanger assembly comprising a second inlet, and a second internal flowpath configured to channel a second fluid from the thermal load therethrough, wherein said second heat exchanger assembly comprises a surface cooler having a plurality of fin members extending into [[a]] the bypass airflow passageway of [[a]] the gas turbine engine; and 
a header system comprising a conduit configured to couple said first heat exchanger assembly and said second heat exchanger assembly in parallel flow communication, said header system further comprising an inlet connection configured to receive a flow of relatively hot fluid from the thermal load and an outlet connection configured to direct a flow of cooled fluid to the thermal load, wherein said inlet connection is coupled to each of said first inlet and said second inlet, 
wherein the first heat exchanger assembly and the second heat exchanger assembly are configured to exchange heat with air in the bypass airflow passageway of the gas turbine engine, and wherein the air in the bypass airflow passageway flows to and exchanges heat with the plurality of fin members of the surface cooler, and wherein the plurality of fin members are disposed on an inner surface of a nacelle that surrounds the bypass airflow passageway.

12. (Currently Amended) A gas turbine engine comprising: 
a core engine; 
a stationary annular casing at least partially surrounding said core engine forming an annular [[duct]] bypass airflow passageway; 

a first heat exchanger assembly comprising a first inlet and a plurality of airfoil members circumferentially spaced in a flow stream of said annular [[duct]] bypass airflow passageway, each airfoil member comprising an inner end and an outer end along a radial direction, each airfoil member further comprising a first internal flowpath configured to channel a first fluid from a thermal load therethrough; 3App. Ser. No. 14/981,113 
a second heat exchanger assembly extending proximate said flow stream, said second heat exchanger assembly comprising a second inlet, and a second internal flowpath configured to channel a second fluid from the thermal load therethrough, wherein said second heat exchanger assembly comprises a surface cooler having a plurality of fin members extending into [[a]] the bypass airflow passageway of the gas turbine engine; and 
a header system comprising a conduit configured to couple said first heat exchanger assembly and said second heat exchanger assembly in parallel flow communication, said header system further comprising an inlet connection configured to receive a flow of relatively hot fluid from said core engine and an outlet connection configured to direct a flow of cooled fluid to said core engine, wherein said inlet connection is coupled to each of said first inlet and said second inlet, 
wherein the first heat exchanger assembly and the second heat exchanger assembly are configured to exchange heat with air in the bypass airflow passageway of the gas turbine engine, and wherein the air in the bypass airflow passageway flows to and exchanges heat with the plurality of fin members of the surface cooler, and wherein the plurality of fin members are disposed on an inner surface of a nacelle that surrounds the bypass airflow passageway.

Allowable Subject Matter
Claims 1-5, 12-14, 16-18, 20-22, 24, 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 12, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a heat exchanger system  comprising a header system comprising a conduit configured to couple said first heat exchanger assembly and said second heat exchanger assembly in parallel flow communication, wherein the first heat exchanger assembly comprising a plurality of airfoil members each having an internal flowpath for a first fluid from the thermal load, and the second heat exchanger assembly comprising a surface cooler, are configured to exchange heat with air in the bypass airflow passageway of the gas turbine engine, and wherein the air in the bypass airflow passageway flows to and exchanges heat with the plurality of fin members of the surface cooler, and wherein the plurality of fin members are disposed on an inner surface of a nacelle that surrounds the bypass airflow passageway. 
	The closest prior art includes Diaz (US 2014/0352315, US 9,422,063), which teaches a cooling system for a gas turbine engine, including first and second heat exchanger assemblies, wherein the first heat exchanger assembly comprises a plurality of airfoils with an internal flowpath for a first fluid from a thermal load.  Diaz also teaches a second heat exchanger assembly comprising an air inlet surface cooler coupled to the nacelle inlet, coupled in series with the first heat exchanger assembly.  Diaz is silent on and fails to suggest the first and second heat exchanger assemblies being connected to a header system in parallel flow communication, or that the second heat exchanger assembly is a surface cooler having fin members disposed in an inner surface of the nacelle and configured to exchange heat with air in the bypass airflow 
Claims 4-5, 13, 14, 16-18, 20-22, 24, 26, 27 are allowable for the same reasons as claims 1 & 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741